DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 1, 5, 16 and 21-22 (items A., B., C., D. and E. at par. 4-5 of the 09/16/2021 Office action) are withdrawn in light of applicant’s 01/18/2022 amendments.
The rejection of claims 16-17 and 19-21 under 35 USC § 103 over DAWSON (US 5,037,653), as evidenced by KIM (US 2011/0217255 A1), in view of BARNETT (WO 2007/036710 A2) (at par. 6-13 of the 09/16/2021 Office action), is withdrawn in light of applicant’s 01/18/2022 amendments, as well as the reasons for allowance, discussed below.

Terminal Disclaimer
Applicant’s terminal disclaimer: filed January 14, 2021 for copending Application No. 15/948,018 (‘018 Application), and approved on January 15, 2021; is acknowledged.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is DAWSON (US 5,037,653, Issued Aug. 6, 1991; hereinafter, “Dawson”).  Dawson is directed to pesticidal chemical formulations.  Dawson, title & abstract.  In this regard, Dawson teaches a “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5), whereby it is noted:
“K’OTHRINE 50” is “[a] 50 g/1 solution of deltamethrin in xylene” (Dawson, col. 11, ln. 21 & 26), which is a “pyrethroid” of independent claims 1 and 16; AND
“PLURONIC PE 10 100” is “[an] ethylene oxide propylene oxide block copolymer containing 10% ethylene oxide, HLB 3.0 - nonionic surfactant functioning as cosurfactant” (Dawson, col. 11, ln. 23 & 27-28), which is:
an “amphiphilic material” of claim 1, and
claim 16;
wherein Dawson’s “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5) realtes to a plurality of capsules of claims 1 and 16.
However, Dawson is directed to “[w]ater-miscible pesticidal formulations whose average particle size is at most 200 nm” (Dawson, abstract), WHEREAS independent claim 1 is directed to a “plurality of capsules” having “a particle size of about 0.8 μm to about 10 μm,” while independent claim 16 is directed to “plurality of capsules” having “a particle size of about 0.8 μm to about 10 μm.”  Therefore, Dawson DOES NOT TEACH the particle size of the instant claims.  Thus, the instant claims are distinguishable from Dawson. 

Conclusion
Claims 1-5, 7-17 and 19-22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611